Citation Nr: 0414849	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 13, 2001, for 
the assignment of a 50 percent rating for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to December 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in August 2003; a transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  Here, notice on the "downstream" issue of an earlier 
effective date was properly given in a statement of the case 
(SOC).  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The veteran asserts that he should be granted an effective 
date prior to April 13, 2001 for the assignment of the 50 
percent rating for his service connected psychiatric 
disorder, as it had increased in severity before that date.  
The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An effective date 
earlier than the date of receipt of a claim may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and a claim for increase was received 
within one year from that date.  38 C.F.R. § 3.400(o)(2).  
Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b).  Competent private medical 
or lay evidence will be accepted, as of the day of receipt by 
VA, as an informal claim if it shows a reasonable probability 
of entitlement to benefits. Id.  

The veteran reports he received VA psychiatric treatment, the 
records of which have not been associated with his claims 
file.  As reports of such treatment prior to April 13, 2001 
may be construed as an informal claim for increased benefits, 
they could potentially present an evidentiary basis for an 
outcome favorable to the appellant.  Furthermore, VA 
treatment records are constructively of record.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any VA clinical records (not already 
associated with the claims file) of any 
treatment the veteran has received for 
his psychiatric disorder since January 
1998 (and prior to April 13, 2001).  He 
should assist in this matter by 
identifying all sources of treatment.  

2.  The RO should then re-adjudicate the 
claim.  Specifically, the RO should 
determine whether any VA treatment 
records obtained represent an informal 
claim for increased compensation prior to 
April 13, 2001.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant unless he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

